Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00129-CV

                                   Gregory SANCHEZ,
                                        Appellant

                                             v.

       STRIPES LLC and Stripes Convenience Store, an Assumed or Common Name,
                                    Appellees

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 31407
                        Honorable Robert Cadena, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Gregory Sanchez.

      SIGNED April 26, 2017.


                                              _____________________________
                                              Patricia O. Alvarez, Justice